UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund March 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 88.2% Rate (%) Date Amount ($) a Value ($) Aerospace/Defense - .7% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,310,000 b 1,133,150 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 2,285,000 b,c 1,748,025 CPI International, Gtd. Notes 8.75 2/15/18 1,115,000 d 1,095,488 TransDigm, Gtd. Notes 6.50 7/15/24 3,550,000 3,540,060 Automotive - 1.5% Gates Global, Gtd. Notes 6.00 7/15/22 4,370,000 b 3,758,200 MPG Holdco I, Gtd. Notes 7.38 10/15/22 4,430,000 c 4,407,850 Schaeffler Holding Finance, Sr. Scd. Notes 6.75 11/15/22 3,950,000 b,c 4,315,375 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 3,690,000 b 3,560,850 Banking - 2.3% Ally Financial, Gtd. Notes 4.75 9/10/18 2,885,000 2,935,487 Ally Financial, Gtd. Notes 7.50 9/15/20 2,685,000 2,980,350 Ally Financial, Gtd. Notes 8.00 11/1/31 3,457,000 3,958,265 Bank of America, Jr. Sub. Bonds, Ser. V 5.13 12/29/49 3,780,000 d 3,576,825 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 3,491,000 c,d 3,464,468 Royal Bank of Scotland Group, Jr. Sub. Bonds 8.00 12/29/49 3,245,000 d 3,102,220 Royal Bank of Scotland Group, Sub. Bonds 6.13 12/15/22 3,660,000 3,893,083 Building Materials - 2.6% Allegion, Gtd. Notes 5.88 9/15/23 1,600,000 1,688,000 Allegion US Holding, Gtd. Notes 5.75 10/1/21 4,690,000 4,936,225 American Builders & Contractors Supply, Sr. Unscd. Notes 5.63 4/15/21 3,490,000 b 3,612,150 Boise Cascade, Gtd. Notes 6.38 11/1/20 4,024,000 4,034,060 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 d 3,304,800 Nortek, Gtd. Notes 8.50 4/15/21 2,000,000 2,085,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Building Materials - 2.6% (continued) Ply Gem Industries, Gtd. Notes 6.50 2/1/22 1,500,000 1,477,500 RSI Home Products, Scd. Notes 6.50 3/15/23 4,670,000 b 4,891,825 Summit Materials, Gtd. Notes 8.50 4/15/22 455,000 b 472,063 Cable & Satellite - 6.6% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 6,665,000 b 6,714,987 Altice Finco, Gtd. Notes 7.63 2/15/25 3,745,000 b 3,604,562 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 4,150,000 4,035,875 CCO Holdings, Gtd. Notes 6.63 1/31/22 3,735,000 3,940,425 CCO Holdings, Gtd. Notes 5.75 9/1/23 4,235,000 4,404,400 CCO Holdings, Gtd. Notes 5.88 4/1/24 3,390,000 b,c 3,559,500 CCO Holdings, Gtd. Notes 5.38 5/1/25 2,015,000 b 2,055,300 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 3,970,000 b,c 3,950,150 CSC Holdings, Sr. Unscd. Notes 6.75 11/15/21 2,450,000 2,522,275 DISH DBS, Gtd. Notes 6.75 6/1/21 3,335,000 3,451,725 DISH DBS, Gtd. Notes 5.88 7/15/22 4,270,000 4,056,500 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 5,745,000 6,427,219 Midcontinent Communications & Midcontinent Finance, Gtd. Notes 6.88 8/15/23 3,490,000 b 3,629,600 Neptune Finco, Sr. Unscd. Notes 10.13 1/15/23 3,655,000 b 3,919,987 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 5,920,000 b 5,942,200 Virgin Media Finance, Gtd. Notes 6.38 4/15/23 2,815,000 b 2,941,675 Virgin Media Finance, Gtd. Notes 6.00 10/15/24 1,330,000 b 1,371,563 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 2,084,775 b 2,043,080 Chemicals - 3.4% Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 4,126,000 b 3,950,645 Eco Services Operations, Sr. Unscd. Notes 8.50 11/1/22 2,310,000 b 2,136,750 Hexion, Sr. Scd. Notes 8.88 2/1/18 635,000 438,150 Hexion, Sr. Scd. Notes 6.63 4/15/20 3,445,000 2,876,575 Huntsman International, Gtd. Notes EUR 5.13 4/15/21 2,960,000 3,342,930 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Chemicals - 3.4% (continued) INEOS Group Holdings, Scd. Notes EUR 6.50 8/15/18 2,200,000 2,564,581 INEOS Group Holdings, Scd. Notes 5.88 2/15/19 2,060,000 b,c 2,083,175 Pinnacle Operating, Scd. Notes 9.00 11/15/20 3,420,000 b 2,966,850 Platform Specialty Products, Sr. Unscd. Bonds 10.38 5/1/21 4,275,000 b 4,146,750 Trinseo Materials Operating, Sr. Unscd. Notes EUR 6.38 5/1/22 2,590,000 b 2,991,139 Trinseo Materials Operating, Sr. Unscd. Notes 6.75 5/1/22 1,975,000 b 1,979,938 Tronox Finance, Gtd. Notes 6.38 8/15/20 3,375,000 c 2,611,406 Univar, Gtd. Notes 6.75 7/15/23 3,690,000 b,c 3,620,812 Construction Machinery - 1.4% Ahern Rentals, Scd. Notes 7.38 5/15/23 6,150,000 b 4,274,250 Ashtead Capital, Scd. Notes 6.50 7/15/22 2,027,000 b 2,163,823 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 2,555,000 c 2,606,100 United Rentals North America, Gtd. Notes 6.13 6/15/23 3,960,000 c 4,108,500 United Rentals North America, Gtd. Notes 5.50 7/15/25 1,575,000 1,572,701 Consumer Cyclical Services - 1.7% Interval Acquisition, Gtd. Notes 5.63 4/15/23 3,940,000 b 3,969,550 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 6,079,000 b 6,284,166 West, Gtd. Notes 5.38 7/15/22 8,259,000 b 7,606,952 Consumer Products - .8% Energizer Holdings, Gtd. Notes 5.50 6/15/25 2,575,000 b 2,594,313 Prestige Brands, Gtd. Notes 6.38 3/1/24 2,975,000 b 3,116,313 Tempur Sealy International, Gtd. Notes 5.63 10/15/23 2,610,000 b,c 2,698,088 Diversified Manufacturing - 1.3% ATS Automation Tooling Systems, Sr. Unscd. Notes 6.50 6/15/23 2,985,000 b 3,078,281 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 3,505,000 b,c 2,882,863 Griffon, Gtd. Notes 5.25 3/1/22 3,170,000 3,173,963 WESCO Distribution, Gtd. Notes 5.38 12/15/21 4,540,000 4,608,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Electric - 4.2% AES, Sr. Unscd. Notes 7.38 7/1/21 5,420,000 6,097,500 Calpine, Sr. Scd. Notes 6.00 1/15/22 3,630,000 b 3,820,575 Calpine, Sr. Scd. Notes 7.88 1/15/23 1,000 b 1,065 Calpine, Sr. Unscd. Notes 5.38 1/15/23 3,400,000 c 3,312,892 Calpine, Sr. Unscd. Notes 5.75 1/15/25 2,500,000 c 2,409,375 Covanta Holding, Sr. Unscd. Notes 5.88 3/1/24 4,500,000 4,387,500 Dynegy, Gtd. Notes 6.75 11/1/19 1,700,000 1,700,000 Dynegy, Gtd. Notes 7.38 11/1/22 3,320,000 3,087,600 Dynegy, Gtd. Notes 7.63 11/1/24 4,230,000 3,859,875 NRG Energy, Gtd. Notes 7.88 5/15/21 4,090,000 4,095,112 NRG Energy, Gtd. Notes 6.25 7/15/22 2,720,000 2,543,200 NRG Energy, Gtd. Notes 6.63 3/15/23 2,220,000 2,081,938 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 6,965,000 c 5,815,775 Energy - 6.9% Antero Resources, Gtd. Notes 5.13 12/1/22 5,510,000 5,027,875 Antero Resources, Gtd. Notes 5.63 6/1/23 1,160,000 1,073,000 Bonanza Creek Energy, Gtd. Notes 6.75 4/15/21 2,057,000 586,245 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 4,700,000 c 4,406,250 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 725,000 c 642,531 Chesapeake Energy, Scd. Notes 8.00 12/15/22 900 b 446 Continental Resources, Gtd. Notes 4.50 4/15/23 2,595,000 2,183,044 Continental Resources, Gtd. Notes 3.80 6/1/24 1,800,000 1,431,000 Crestwood Midstream Partners, Gtd. Bonds 6.13 3/1/22 5,290,000 3,993,950 Crestwood Midstream Partners, Gtd. Notes 6.25 4/1/23 1,480,000 b 1,102,600 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 3,185,000 3,081,488 Ferrellgas, Sr. Unscd. Notes 6.75 1/15/22 6,686,000 5,967,255 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,585,000 1,474,050 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 5,395,000 4,666,675 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 6.9% (continued) Genesis Energy, Gtd. Bonds 5.63 6/15/24 3,370,000 2,847,650 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,203,700 Genesis Energy, Gtd. Notes 6.75 8/1/22 350,000 325,500 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 3,400,000 c 2,856,000 Matador Resources, Gtd. Notes 6.88 4/15/23 3,325,000 3,200,312 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 935,000 696,575 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,260,000 c 938,700 Rice Energy, Gtd. Notes 6.25 5/1/22 1,800,000 1,575,000 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 5,160,000 3,457,200 Rose Rock Midstream, Gtd. Notes 5.63 11/15/23 2,565,000 1,680,075 RSP Permian, Gtd. Notes 6.63 10/1/22 2,912,000 2,882,880 Sanchez Energy, Gtd. Notes 7.75 6/15/21 3,925,000 c 2,325,563 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 3,037,000 2,991,445 Unit, Gtd. Notes 6.63 5/15/21 7,700,000 3,907,750 Whiting Petroleum, Gtd. Notes 5.00 3/15/19 1,205,000 840,488 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 1,615,000 1,082,050 Williams Cos., Sr. Unscd. Notes 7.88 9/1/21 869,000 807,943 Williams Cos., Sr. Unscd. Notes 4.55 6/24/24 315,000 240,975 Environmental - .9% Advanced Disposal Services, Gtd. Notes 8.25 10/1/20 7,050,000 7,225,545 Clean Harbors, Gtd. Notes 5.13 6/1/21 1,890,000 b 1,920,713 Finance Companies - 7.6% AerCap Ireland Capital, Gtd. Bonds 4.63 7/1/22 950,000 c 972,562 AerCap Ireland Capital, Gtd. Notes 4.63 10/30/20 1,060,000 1,090,475 Aircastle, Sr. Unscd. Notes 5.13 3/15/21 2,455,000 2,565,475 Aircastle, Sr. Unscd. Notes 5.50 2/15/22 3,536,000 c 3,706,152 Aircastle, Sr. Unscd. Notes 5.00 4/1/23 1,630,000 1,642,225 CIT Group, Sr. Unscd. Notes 5.50 2/15/19 2,000,000 b 2,074,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Finance Companies - 7.6% (continued) CIT Group, Sr. Unscd. Notes 5.00 8/15/22 3,665,000 3,717,666 CNO Financial Group, Sr. Unscd. Notes 5.25 5/30/25 3,544,000 3,641,460 Garfunkelux Holdco 2, Sr. Scd. Bonds GBP 11.00 11/1/23 1,330,000 b,c 1,831,410 Garfunkelux Holdco 3, Sr. Scd. Bonds GBP 8.50 11/1/22 1,690,000 b 2,404,511 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 7,755,000 b 7,173,375 HUB International, Sr. Unscd. Notes 7.88 10/1/21 3,705,000 b 3,658,687 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 7,840,000 9,182,600 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 2,395,000 2,888,969 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 3,750,000 b 3,243,750 Ladder Capital Finance Holdings, Sr. Unscd. Notes 7.38 10/1/17 5,385,000 5,371,537 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 5,340,000 b 5,086,350 Quicken Loans, Gtd. Notes 5.75 5/1/25 8,045,000 b 7,843,875 Solera Finance, Sr. Unscd. Notes 10.50 3/1/24 3,205,000 b 3,229,037 USI, Sr. Unscd. Notes 7.75 1/15/21 5,190,000 b 5,209,462 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 4,630,000 b 2,980,563 Food and Beverage - 1.6% Acosta, Sr. Unscd. Notes 7.75 10/1/22 3,455,000 b 3,213,150 Boparan Finance, Scd. Notes GBP 5.25 7/15/19 1,485,000 c 2,087,501 JBS, Sr. Unscd. Notes 5.75 6/15/25 4,505,000 b 3,964,400 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 1,615,000 1,534,250 Post Holdings, Gtd. Notes 7.38 2/15/22 5,230,000 5,550,337 Gaming - 2.8% Boyd Gaming, Gtd. Notes 6.88 5/15/23 2,410,000 2,578,700 Boyd Gaming, Gtd. Notes 6.38 4/1/26 4,330,000 b 4,514,025 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 5,290,000 b 5,407,967 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,377,000 c 4,891,297 Penn National Gaming, Sr. Unscd. Notes 5.88 11/1/21 2,720,000 c 2,720,000 Scientific Games International, Gtd. Notes 10.00 12/1/22 11,070,000 9,022,050 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 6.4% Acadia Healthcare, Gtd. Notes 5.63 2/15/23 440,000 448,800 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,245,000 1,218,544 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 3,480,000 c 3,158,100 ConvaTec Finance International, Gtd. Notes 8.25 1/15/19 7,710,000 b 7,666,631 Davita Healthcare Partners, Gtd. Notes 5.00 5/1/25 3,110,000 3,086,675 HCA, Gtd. Notes 7.50 2/15/22 6,310,000 c 7,177,625 HCA, Gtd. Notes 5.88 5/1/23 1,880,000 1,981,050 HCA, Sr. Scd. Notes 5.00 3/15/24 4,765,000 4,887,103 HCA, Sr. Scd. Notes 5.25 6/15/26 1,100,000 1,130,250 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 3,200,000 3,456,000 Healthsouth, Gtd. Notes 5.75 11/1/24 2,915,000 2,967,470 Hill-Rom Holdings, Sr. Unscd. Notes 5.75 9/1/23 3,910,000 b 4,066,400 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 2,505,000 2,267,025 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 3,880,000 3,729,650 LifePoint Health, Gtd. Notes 5.88 12/1/23 880,000 c 921,800 Surgical Care Affiliates, Gtd. Notes 6.00 4/1/23 3,945,000 b 3,994,312 Tenet Healthcare, Sr. Unscd. Notes 5.00 3/1/19 1,115,000 d 1,108,031 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 8,100,000 8,373,375 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 4,840,000 c 4,658,500 Home Construction - 2.7% Ashton Woods USA/Finance, Sr. Unscd. Notes 6.88 2/15/21 3,793,000 b 3,129,225 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 5,435,000 b 5,217,600 Shea Homes, Gtd. Notes 5.88 4/1/23 3,984,000 b 3,949,140 Taylor Morrison Communications, Gtd. Notes 5.88 4/15/23 3,080,000 b 2,972,200 TRI Pointe Holdings, Gtd. Notes 5.88 6/15/24 3,610,000 3,605,487 Weekley Homes, Sr. Unscd. Notes 6.00 2/1/23 4,122,000 3,802,545 William Lyon Homes, Gtd. Notes 8.50 11/15/20 5,290,000 5,454,434 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Industrial Services - 2.2% AECOM, Gtd. Notes 5.75 10/15/22 3,172,000 3,306,810 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 3,145,000 b 3,019,200 Galapagos Holding, Sr. Scd. Notes EUR 7.00 6/15/22 2,705,000 b 2,822,550 HD Supply, Gtd. Notes 5.75 4/15/24 2,110,000 b 2,173,300 Hillman Group, Sr. Unscd. Notes 6.38 7/15/22 5,100,000 b 4,284,000 StoneMor Partners, Gtd. Notes 7.88 6/1/21 2,645,000 2,679,269 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 4,561,900 Insurance - .3% Centene Escrow, Sr. Unscd. Notes 5.63 2/15/21 1,650,000 b 1,724,250 Centene Escrow, Sr. Unscd. Notes 6.13 2/15/24 1,650,000 b 1,740,750 Media Entertainment - 2.8% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,640,000 2,640,000 Entertainment One, Sr. Scd. Bonds GBP 6.88 12/15/22 1,700,000 b 2,435,513 Gray Television, Gtd. Notes 7.50 10/1/20 6,290,000 6,667,400 iHeartCommunications, Sr. Scd. Notes 9.00 12/15/19 3,935,000 2,926,656 Netflix, Sr. Unscd. Notes 5.75 3/1/24 791,000 838,460 Netflix, Sr. Unscd. Notes 5.88 2/15/25 680,000 719,100 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 2,520,000 c 2,627,100 Sinclair Television Group, Gtd. Notes 6.38 11/1/21 2,105,000 2,231,300 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,140,000 b 2,161,400 Townsquare Media, Gtd. Notes 6.50 4/1/23 3,869,000 b 3,723,912 Univision Communications, Sr. Scd. Notes 6.75 9/15/22 2,005,000 b 2,135,325 Metals and Mining - 1.7% ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 3,767,000 c,d 4,228,457 FMG Resources (August 2006), Gtd. Notes 8.25 11/1/19 1,112,000 b,c 1,067,520 Freeport-McMoRan, Gtd. Notes 3.55 3/1/22 4,235,000 2,975,088 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 3,570,000 2,436,525 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 2,745,000 2,909,700 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Metals and Mining - 1.7% (continued) Steel Dynamics, Gtd. Notes 6.38 8/15/22 3,955,000 4,093,425 Packaging - 4.5% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 4,697,000 b 4,967,077 Ardagh Finance Holdings, Sr. Unscd. Notes 8.63 6/15/19 5,292,771 b 5,133,988 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 7,750,000 b 7,536,875 Beverage Packaging Holdings II, Gtd. Notes 6.00 6/15/17 3,350,000 b 3,335,344 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 14,010,000 b 12,573,975 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,670,000 b 2,007,901 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,000,000 1,202,336 Reynolds Group, Gtd. Notes 8.50 5/15/18 1,500,000 d 1,501,875 Reynolds Group, Gtd. Notes 9.88 8/15/19 1,941,000 2,012,574 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 7,535,000 b 6,885,106 Paper - 1.0% Mercer International, Gtd. Notes 7.00 12/1/19 1,170,000 1,181,700 Mercer International, Gtd. Notes 7.75 12/1/22 5,125,000 5,131,406 Sappi Papier Holding, Sr. Scd. Notes 6.63 4/15/21 3,945,000 b 4,082,266 Pharmaceuticals - 3.0% Capsugel, Sr. Unscd. Notes 7.00 5/15/19 6,164,000 b 6,206,377 Concordia Healthcare, Gtd. Notes 9.50 10/21/22 2,565,000 b,c 2,494,463 DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 4,890,000 b 4,883,887 Endo Finance, Gtd. Notes 6.00 7/15/23 4,130,000 b 3,908,012 Jaguar Holding Co. II, Gtd. Notes 6.38 8/1/23 3,725,000 b 3,834,142 JLL/Delta Dutch Pledgeco, Sr. Unscd. Notes 8.75 5/1/20 2,741,000 b 2,679,328 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/18 3,095,000 b,c 2,824,188 Valeant Pharmaceuticals International, Gtd. Notes 6.38 10/15/20 2,700,000 b 2,254,500 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 1,595,000 b 1,336,801 Valeant Pharmaceuticals International, Gtd. Notes 5.63 12/1/21 385,000 b 305,113 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Retailers - 1.6% Argos Merger Sub, Sr. Unscd. Notes 7.13 3/15/23 5,190,000 b,c 5,529,945 Dollar Tree, Gtd. Notes 5.75 3/1/23 4,070,000 b 4,334,550 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 4,730,000 b,c 4,115,100 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 1,060,000 b,c 916,900 Neiman Marcus Group, Gtd. Notes 8.75 10/15/21 1,030,000 b 798,889 Party City Holdings, Gtd. Notes 6.13 8/15/23 1,315,000 b,c 1,351,163 Technology - 4.8% Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 2,575,000 2,748,813 CDW Finance, Gtd. Bonds 6.00 8/15/22 2,320,000 2,460,638 Commscope, Sr. Scd. Notes 4.38 6/15/20 2,005,000 b 2,065,150 CommScope Technologies Finance, Sr. Scd. Notes 6.00 6/15/25 5,045,000 b 5,117,522 Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 4,230,000 b 4,161,262 First Data, Gtd. Notes 7.00 12/1/23 8,315,000 b 8,429,331 First Data, Sr. Scd. Notes 6.75 11/1/20 442,000 b 465,868 First Data, Sr. Scd. Notes 5.00 1/15/24 2,865,000 b 2,879,325 Infor Software Parent, Gtd. Notes 7.13 5/1/21 4,895,000 b 3,683,487 Infor US, Gtd. Notes 6.50 5/15/22 3,800,000 3,477,000 Plantronics, Gtd. Notes 5.50 5/31/23 3,505,000 b 3,452,425 Riverbed Technology, Gtd. Notes 8.88 3/1/23 6,379,000 b 6,379,000 Sabre Global, Gtd. Notes 5.38 4/15/23 2,670,000 b 2,753,438 Sabre Global, Sr. Scd. Notes 5.25 11/15/23 1,620,000 b 1,656,288 Transportation Services - .7% Navios Maritime Acquisition, Sr. Scd. Notes 8.13 11/15/21 2,685,000 b 1,792,238 Navios South American Logistics, Gtd. Notes 7.25 5/1/22 3,345,000 b 2,174,250 XPO Logistics, Gtd. Notes 6.50 6/15/22 3,040,000 b,c 2,967,800 Wireless Communications - 5.8% Altice, Gtd. Notes 7.75 5/15/22 6,570,000 b 6,498,256 Altice, Gtd. Notes 7.63 2/15/25 1,150,000 b 1,104,000 Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Wireless Communications - 5.8% (continued) Digicel, Gtd. Notes 6.75 3/1/23 3,150,000 b 2,795,625 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 4,845,000 b 4,178,812 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 2,200,000 b 1,721,280 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 4,320,000 b 4,233,600 Numericable-SFR, Sr. Scd. Bonds 6.25 5/15/24 1,565,000 b 1,525,093 Sprint, Gtd. Notes 7.88 9/15/23 992,000 763,632 Sprint Capital, Gtd. Notes 6.90 5/1/19 1,905,000 1,662,113 Sprint Communications, Gtd. Notes 9.00 11/15/18 4,235,000 b 4,457,337 Sprint Communications, Gtd. Notes 7.00 3/1/20 3,870,000 b,c 3,889,350 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 5,055,000 c 4,044,000 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 2,525,000 2,259,875 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 1,865,000 1,958,250 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 3,735,000 3,921,003 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 4,080,000 4,324,800 T-Mobile USA, Gtd. Bonds 6.50 1/15/24 3,465,000 3,620,925 T-Mobile USA, Gtd. Bonds 6.50 1/15/26 1,025,000 1,069,844 T-Mobile USA, Gtd. Notes 6.00 4/15/24 2,315,000 2,349,725 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 3,815,000 b 3,471,650 Wireline Communications - 4.4% CenturyLink, Sr. Unscd. Notes 7.50 4/1/24 2,870,000 2,884,350 CenturyLink, Sr. Unscd. Notes, Ser. V 5.63 4/1/20 2,025,000 2,058,939 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 3,523,000 3,439,329 Communications Sales & Leasing, Gtd. Notes 8.25 10/15/23 545,000 c 506,850 Frontier Communications, Sr. Unscd. Notes 6.25 9/15/21 3,270,000 3,039,105 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 3,550,000 3,479,000 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 4,430,000 b 4,557,362 Frontier Communications, Sr. Unscd. Notes 7.13 1/15/23 1,005,000 894,450 Frontier Communications, Sr. Unscd. Notes 7.63 4/15/24 1,865,000 1,664,513 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 88.2% (continued) Rate (%) Date Amount ($) a Value ($) Wireline Communications - 4.4% (continued) Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 3,295,000 b 3,323,831 Interoute Finco, Sr. Scd. Bonds EUR 7.38 10/15/20 2,550,000 c 3,148,291 Level 3 Financing, Gtd. Notes 5.38 1/15/24 3,800,000 b 3,857,000 Level 3 Financing, Gtd. Notes 5.25 3/15/26 2,020,000 b 2,040,200 Sable International Finance, Gtd. Notes 6.88 8/1/22 6,455,000 b 6,487,275 Windstream Services, Gtd. Notes 7.75 10/15/20 1,310,000 c 1,133,150 Windstream Services, Gtd. Notes 7.75 10/1/21 4,185,000 3,434,316 Total Bonds and Notes (cost $966,342,753) Floating Rate Loan Interests - 2.8% Construction Machinery - .3% Neff Rentals, Second Lien Closing Date Loan 1.36 5/21/21 3,515,253 d Consumer Products - .1% Vogue International, First Lien Initial Tranche B Term Loan 1.41 2/7/20 880,000 d Finance Companies - .8% Asurion, Incremental Tranche B-1 Term Loan 0.66 5/24/19 3,537,189 d 3,494,442 Asurion, Second Lien Term Loan 1.37 2/19/21 2,220,000 d 2,092,350 Communications Sales & Leasing, Term Loan 5.00 10/14/22 2,892,732 d 2,808,655 Pharmaceuticals - .3% Concordia Healthcare, Term Loan 5.25 10/21/21 3,490,000 d Retailers - .2% CWGS Group, Term Loan 1.64 2/20/20 2,448,000 d Technology - .5% Avago Technologies, Term B Loan 3.49 11/11/22 4,895,000 d Transportation Services - .6% XPO Logistics, Term Loan 5.50 10/27/21 5,580,000 d Total Floating Rate Loan Interests (cost $28,701,584) Preferred Stocks - .6% Banking - .6% GMAC Capital Trust I, Ser. 2 (cost $6,472,746) 6.40 2/15/40 248,504 d Other Investment - 7.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $72,857,896) 72,857,896 e Investment of Cash Collateral for Securities Loaned - 6.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $69,717,977) 69,717,977 e Total Investments (cost $1,144,092,956) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities were valued at $453,707,934 or 43.64% of net assets. c Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $82,309,440 and the value of the collateral held by the fund was $85,536,006, consisting of cash collateral of $69,717,977 and U.S. Government & Agency securities valued at $15,818,029. d Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † 917,186,333 Floating Rate Loan Interests † 28,692,518 Preferred Stocks † 6,090,833 Mutual Funds 142,575,873 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 1,209 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (510,256 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") . Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Barclays Bank British Pound, Expiring 4/1/2016 808,981 1,163,104 1,161,895 1,209 4/28/2016 3,260,000 4,608,450 4,682,601 (74,151 ) Euro, Expiring 4/28/2016 4,945,000 5,525,868 5,631,656 (105,788 ) Common Wealth Bank of Australia Euro, Expiring 4/28/2016 4,800,000 5,356,200 5,466,521 (110,321 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Goldman Sachs International British Pound, Expiring 4/28/2016 3,675,000 5,195,912 5,278,698 (82,786 ) Euro, Expiring 4/28/2016 1,935,000 2,162,243 2,203,691 (41,448 ) Morgan Stanley Capital Services Euro, Expiring 4/28/2016 4,465,000 4,989,242 5,085,004 (95,762 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At March 31, 2016, accumulated net unrealized depreciation on investments was $49,547,399, consisting of $10,749,397 gross unrealized appreciation and $60,296,796 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J.
